Order entered February 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00188-CV

                EXXONMOBIL PIPELINE COMPANY, ET AL., Appellants

                                                V.

                              TRAVIS G. COLEMAN, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12563

                                            ORDER
       We GRANT the motion to withdraw filed by Wade Forsman, attorney for appellee. We

DIRECT the Clerk of this Court to remove Wade Forsman as counsel of record for appellee.

All future correspondence shall be sent to appellee at the following address:

       Travis G. Coleman
       3815 Seminole Court
       Carrollton, Texas 75007



                                                      /s/   ADA BROWN
                                                            JUSTICE